Citation Nr: 0007835	
Decision Date: 03/23/00    Archive Date: 03/28/00

DOCKET NO.  98-01 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for dysthymia, 
evaluated as 30 percent disabling from December 15, 1995.

2.  Entitlement to an increased rating for dysthymia, 
currently evaluated as 50 percent disabling from January 11, 
1999.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for gout.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from December 1976 to 
July 1983, and from April 1985 to November 1985.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a July 1996 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO). 

The appellant perfected an appeal as to a denial in July 1996 
of a claim for a total rating for compensation based on 
individual unemployability, however this benefit was granted 
in February 1999 from the date of claim, thereby resolving 
the issue on appeal.  As this represents a full grant of the 
benefits sought on appeal, the issue is no longer before the 
Board.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 

Preliminary review of the record reveals that the RO 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1999) in a January 1998 
Supplemental Statement of the Case.  This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the 
field station is authorized to refer the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked inference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The U. S. Court of Appeals for Veterans Claims 
(known as the United States Court of Veteran's Appeals prior 
to March 1, 1999) (hereinafter Court) has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
VAOPGCPREC. 6-96 (1996).

In an August 1998 statement, the appellant submitted a 
statement said to be in support of the claims on appeal that 
he was diagnosed in service with reactive arthritis/Reiter's 
syndrome.  As required by 38 U.S.C.A. § 5101(a), a specific 
claim in the form prescribed by the Secretary must be filed 
in order for benefits to be paid or furnished to any 
individual under the law.  See also 38 C.F.R. § 3.151(a) 
(1999).  A claim means a formal or informal communication in 
writing requesting a determination of entitlement, or 
evidencing a belief in entitlement, to a benefit.  38 C.F.R. 
§ 3.1(p) (1999).  Should the veteran wish to file a claim for 
service connection for arthritis/Reiter's syndrome it is 
incumbent upon him to do so, as the mere statement that he 
was diagnosed with a condition in service in support of a 
pending appeal on different claims, is insufficient as a 
request for entitlement.



FINDINGS OF FACT

1.  Dysthymia prior to January 11, 1999 is manifested by no 
more than definite social and industrial impairment.

2.  Dysthymia after January 11, 1999 is manifested by no more 
than chronic depression with difficulty establishing and 
maintaining effective work and social relationships.

3.  Competent evidence attributing hypertension to service 
has not been presented.

4.  Competent opinion linking post-service gout to elevated 
blood uric acid levels in service has been presented.


CONCLUSIONS OF LAW

1.  Dysthymia from December 15, 1995 is no more than 30 
percent disabling.  38 U.S.C.A. § 1155, 5107(b) (West 1991); 
38 C.F.R. Part 4, § 4.130, Diagnostic Code 9433 (1999).

2.  Dysthymia after January 11, 1999 is no more than 50 
percent disabling.  38 U.S.C.A. § 1155, 5107(b) (West 1991); 
38 C.F.R. Part 4, § 4.130, Diagnostic Code 9433 (1999).

3.  The claim for service connection for hypertension is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

4.  Gout was incurred during peacetime service.  38 U.S.C.A. 
§§ 1131, 5107 (West 1991); 38 C.F.R. § 3.303 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating for Dysthymia

Service connection for dysthymia was granted in August 1989 
and assigned a 10 percent evaluation.  The appeal stems from 
a July 1996 rating decision that confirmed and continued the 
10 percent evaluation.  The claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  This finding is based on 
the appellant's contentions that his dysthymia is more 
disabling than evaluated.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).

After the appeal was perfected, the RO increased the 
evaluation to 30 percent from December 1995, the date of 
claim.  In February 1999, the evaluation was increased to 50 
percent from January 11, 1999, which was the date the 
disability was shown to have worsened based on VA Medical 
Center records.  Accordingly, the issues before the Board 
are a determination of whether the appellant was entitled to 
an evaluation greater than 30 percent from December 15, 1995 
to January 11, 1999, and whether he is entitled to an 
increased rating for dysthymia, currently evaluated as 50 
percent disabling from January 11, 1999.  An RO decision 
awarding an increase in a veteran's disability rating, but 
not awarding the maximum benefit allowed, does not fully 
resolve the administrative appeal from the original rating, 
rather, the appeal initiated by the notice of disagreement 
with the original rating remains pending unless the veteran 
withdraws it.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The RO has met its duty to assist the appellant in the 
development of his claim. under 38 U.S.C.A. § 5107 (West 
1991).  Records were obtained from the identified VA Medical 
Center and private treatment sources.  Multiple VA 
psychiatric examinations have been conducted.  Testimony was 
taken from the appellant and his spouse in hearings before 
the RO in December 1996 and August 1998.  There is no 
indication from the appellant or his representative that 
there is outstanding evidence which would be relevant to 
this claim.

Disability evaluations are determined by the application of a 
schedule of rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1999).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1999); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

While evaluation of a service-connected disability requires 
review of the appellant's medical history, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Therefore, although the Board has reviewed 
all the evidence of record, the most probative evidence is 
that which has been developed immediately prior to and during 
the pendency of the claim on appeal.  When all the evidence 
is assembled, the determination must then be made as to 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

In summary of testimony and statements submitted in support 
of the claim, the appellant has stated that his dysthymia is 
more disabling than was evaluated.  His condition has gotten 
worse over time.  Some days are good and then the next day he 
has to hide in a dark room.  He gets nervous very easily and 
his memory is not good.  He is moody and gets agitated 
easily.  The way he feels, he had nothing to look forward to 
in the future.  He does not pursue his hobbies because of his 
physical problems.  He probably has what would be a panic 
attack when he starts thinking deep thoughts, and 3 or 4 
times a week he gets overexcited and anxious.  He gets 
frustrated.  He forgets what his family tells him.  The 
appellant's spouse testified that the appellant had become 
more withdrawn.  He did not sleep at night.  His medications 
had to be adjusted.

The appellant was originally rated under the schedule for 
rating mental disorders.  38 C.F.R. § 4.132, Diagnostic Code 
99405 for dysthymia.  This appeal is based on a July 1996 
rating decision.  The criteria for evaluating mental 
disorders changed in November 1996.  When a regulation 
changes after a claim has been filed but before the appeal 
process has been completed, the version most favorable to the 
claimant will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  See 38 U.S.C.A. § 5110. 

The pre-1996 criteria and the applicable ratings for 
psychoneurotic disorders are as follows:

The attitudes of all contacts except the 
most intimate are so adversely affected 
as to result in virtual isolation in the 
community.  Totally incapacitating 
psychoneurotic, symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such as fantasy, confusion, 
panic and explosions of aggressive energy 
resulting in profound retreat from mature 
behavior.  Demonstrably unable to obtain 
or retain employment - 100 percent 
disabling.

Ability to establish and maintain 
effective or favorable relationships with 
people is severely impaired.  The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain employment - 70 percent 
disabling.

Ability to establish or maintain 
effective or favorable relationships with 
people is considerably impaired.  By 
reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency 
levels are so reduced as to result in 
considerable industrial impairment - 50 
percent disabling.

Definite impairment in the ability to 
establish or maintain effective and 
wholesome relationships with people.  The 
psychoneurotic symptoms result in such 
reduction in initiative, flexibility, 
efficiency and reliability levels as to 
produce definite industrial impairment - 
30 percent disabling.

Less than criteria for the 30 percent , 
with emotional tension or other evidence 
of anxiety productive of mild social and 
industrial impairment - 10 percent 
disabling.

There are neurotic symptoms which may 
somewhat adversely affect relationships 
with others but which do not cause 
impairment of working ability - 0 percent 
disabling.

The post-1996 criteria for rating dysthymic disorders 
(Diagnostic Code 9433) and the applicable ratings are as 
follows:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name - 100 percent 
disabling.

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships - 70 
percent disabling.

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships - 50 percent disabling.

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events) - 30 
percent disabling.

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous medication - 10 
percent disabling.

A mental condition has been formally 
diagnosed, but symptoms are not severe 
enough either to interfere with 
occupational and social functioning or to 
require continuous medication - 0 percent 
disabling.

In June 1989, the Social Security Administration found the 
appellant disabled commencing July 1988 based on left foot, 
back, pain disorder, eye, personality and depressive disorder 
disabilities.

In April 1995, Dr. G. stated that the appellant continued to 
suffer from severe chronic depression and anxiety with 
somatization and passive/aggressive traits.  He remained 
totally and permanently disabled by the multiple physical and 
psychiatric illnesses from which he suffered.  In August 
1995, Dr. G. indicated that he had treated the appellant for 
many years for conditions including chronic anxiety disorder.  
His ongoing problems with depression and anxiety were 
unresolved despite various medications and treatment 
regimens.  He was totally and permanently disabled due to his 
multiple chronic ailments.

A VA examination was conducted in March 1996.  The appellant 
reported that he continued to be depressed most of the time.  
He reported some improvement in his sleep with new 
medication, but he continued to take a long time to fall 
asleep.  His appetite fluctuated, but his weight was stable.  
His libido was not what it used to be, but was pretty good.  
He had no particular interests and spent his time sitting 
around the house trying to stay out of his family's way.  His 
family reported that he was less irritable and more pleasant 
to be around on the new medication.  He had often thought of 
suicide, but had made no attempt and had no plan.  He was not 
receiving treatment in a formal psychiatric setting.  He 
described little social life and few friends.  Any attempt to 
elicit spontaneous complaints of emotional difficulties 
produced lengthy descriptions of his physical problems.  On 
examination he was alert, neatly groomed, and appeared to be 
in good contact.  He spoke freely.  There was no obvious 
indication of depressed or anxious affect.  There was no 
psychomotor agitation or retardation.  His thoughts were well 
organized.  His performance was surprisingly poor on some 
aspects of the formal mental status examination given his 
general manner of presentation.  During the interview he 
appeared to show less than maximal effort.  There was no 
evidence of delusion or hallucination.  He was able to 
abstract similarities readily.  Dysthymia secondary to 
medical problems was diagnosed.  His Global Assessment of 
Functioning score was 60, with moderate symptoms and moderate 
difficulty in social and occupational functioning.

In September 1996, Dr. G. wrote that for the prior 10 years 
he had treated the appellant for multiple ailments that 
included chronic anxiety reaction with major depression.  
Despite medications, he remained disabled from these ailments 
and his general condition had continued to deteriorate.

A VA examination was conducted in February 1997.  He was 
living with his wife of 20 years and his four children.  He 
could not pursue his hobbies to any extent because of his 
physical problems.  He spent most of his time by himself 
away from the rest of his family.  He felt guilty and 
worthless from not working and due to his isolation.  He had 
moved to the country to alleviate some of the stressors of 
city life.  His thought his mood had gotten worse during the 
past year, but his wife and children told him he was less 
irritable on the new medication.  On examination he was 
casually dressed with fair-to-good hygiene.  He admitted 
that sometimes he had trouble making himself bathe.  He 
described his mood as drained, he was without energy.  He 
thought about his medical problems most of the time.  He 
reported trouble concentrating, although his memory seemed 
intact.  He complained of sleep problems that were due to 
urinary symptoms.  He was interested in sex but found 
himself too tired to participate.  He had very little social 
life.  He was diagnosed with dysthymia secondary to his 
medical problems.  His Global Assessment of Functioning 
score was 55.

A psychiatric evaluation was conducted in March 1997.  On 
mental status examination he was neat and well groomed.  His 
speech was within normal limits and eye contact was good.  
His mood was dysphoric with a sad and mildly anxious affect.  
The appellant reported insomnia, a fair to good appetite, 
decreased interest in his favorite pastimes and his interest 
in sex gone.  He had low energy levels, trouble 
concentrating, and felt bad about his inability to work.  He 
denied hallucinations or delusions.  He was oriented to 
person, place, time and things and his thought were clear, 
logical and linear.  He was said to have severe depression 
and a pronounced tendency to somatisize.  He did not appear 
to have a thought disorder and his complaints of pain did 
not appear to be the product of somatic delusions.  
Recurrent, severe major depressive disorder without 
psychosis and a pain disorder associated with both 
psychological factors and general medical condition were 
diagnosed.

A VA examination was conducted in October 1997.  His symptoms 
were said to be essentially identical to what was reported in 
February 1997.  The appellant reported a history of chronic 
depression with symptoms such as lack of interest in 
activities, poor libido, fluctuating appetite and lack of 
enjoyment in activities.  His concentration was poor and he 
was irritable quite often even with medication.  He could not 
do much due to physical pains.  He appeared to remain 
isolated and withdrawn.  He had suicidal thoughts from time 
to time, but no plan or intent.  He lived with his wife and 
did not report any problems with this relationship.  He 
isolated himself, and mostly watched television, listened to 
the radio or read.  He was unable to work secondary to his 
chronic depression and chronic pain.  On examination he was 
alert and oriented to person, place and time.  He was fairly 
cooperative, but his mood was dysphoric and irritable and his 
affect blunted.  His speech was relevant and goal oriented.  
There was no homicidal ideation, and no evidence of a thought 
disorder.  Cognitive function seemed intact and his insight 
was fair.  Dysthymia secondary to medical problems was 
diagnosed.  His Global Assessment of Functioning score was 
60, with moderate difficulty in social and occupational 
functioning.

A neurology consultation in January 1998 noted that the 
appellant was coherent, alert, oriented and with a fairly 
good memory.  He had adequate insight.  His myriad of somatic 
complaints indicated a somatization disorder.  On seeing the 
appellant on prior occasions, the examiner had been impressed 
by the great functional overly, multiple somatic complaints 
and anxiety.  He was seen in February 1998 for depression and 
noncompliance with his medication regime, and reported 
decreased activity and motivation with increased irritability 
and sleep.  He had been off his medications for a week.  He 
had not had a good response by his report on the medication, 
but his wife felt otherwise and had noticed more depression 
and temper since he stopped his medications.  In March 1998 
he was said to have depression with seasonal mood disorder 
and significant anxiety, to be ruled-out secondary to 
multiple medical problems.  In September 1998 he reported 
felling worthless, lacking in energy and motivation, with 
poor sleep and anhedonia.

In June 1998 the appellant was evaluated for psychological 
counseling.  His main problem was with the VA, and he related 
a long history of contention with the VA over the degree of 
his service connected disabilities.  On mental status 
examination he was alert and cooperative.  He spoke of his 
contention with the VA in almost a rote manner.  He was 
preoccupied with service connected issues and spoke for 30 
minutes and was annoyed by interruptions.  His thoughts were 
logical and well evolved without evidence of psychosis.  His 
mood was slightly dysphoric and his affect mildly angry.  He 
briefly mentioned issues of self-esteem secondary to not 
earning any money.  Insight and judgment appeared fair.  

In June 1998 VA Medical Center notes, he had difficulty 
initiating and maintaining sleep said to be secondary to 
urinary and foot problems.  He was married and had 4 
children.  He was denied vocational rehabilitation secondary 
to his multiple medical problems.  He had thoughts of suicide 
but had never attempted and denied any plan.  He was 
irritable at home and did not pursue outdoor activities 
because of his poor health.  He had difficulties even on 
medication.  He was well groomed and cooperative with good 
hygiene.  His speech was clear and with a normal rate.  His 
affect was appropriate and insight and judgment were good.  
He denied auditory or visual hallucinations.  His Global 
Assessment of Functioning score was 65.

In January 1999 notes, he reported that he was not doing 
well.  He was depressed and irritable and had been fighting 
with neighbors.  He felt his medical problems were worsening.  
His Global Assessment of Functioning score was 58.  In 
February 1999 he reported that he was not doing well.  He was 
having problems with his neighbors.  This frightened his wife 
and he agreed to get a gun out of his house.  His affect was 
dysphoric.  His Global Assessment of Functioning score was 
50.  In March 1999 he had recently been declared unemployable 
and was realizing the implications.  He was not occupied and 
complained of being bored, just picking at his fingers and 
toes.  He related multiple medical problems and was 
talkative.  His Global Assessment of Functioning score was 
50.

If an appellant's psychiatric symptoms meet one of the three 
criteria (of the pre- 1996 criteria), then a 100 percent 
rating is required.  Johnson v. Brown, 7 Vet. App. 95, 99 
(1994).  In the instant case, there is no evidence of virtual 
isolation in the community or a gross repudiation of reality.  
Therefore, if this veteran is demonstrably unemployable due 
to his service connected psychiatric disorder, a 100 percent 
rating is assigned under the pre-1996 criteria.  The Board 
notes that the RO granted a total rating for compensation 
based on individual unemployability in February 1999 from 
June 1996, which was the date of claim.  The evidence had 
established ongoing treatment for dysthymia, eye, foot and 
groin disabilities that were service connected.  Although he 
had additional nonservice connected disabilities, it was felt 
that his service connected disabilities were of sufficient 
severity so as to preclude employment.  In other words, the 
RO has recognized unemployability due to the combination of 
the appellant's service connected psychiatric and multiple 
medical conditions.  However, the evidence shows that the 
appellant is not demonstrably unable to obtain or retain 
employment due to his service connected dysthymia alone.  
After review of all the evidence, the Board finds that no 
competent medical examiner has attributed the appellant's 
unemployability solely to his dysthymia.  This is true with 
regard to the Social Security Administration opinion, the 
private medical opinions submitted by Dr. G. and the records 
and evaluations conducted by the VA.  The lowest reported 
Global Assessment of Functioning score of 50 in 1999 is 
indicative of serious impairment in occupational functioning 
due to dysthymia, but this is not total impairment in 
occupational functioning due to the service connected 
psychiatric disability, which is what is necessary to warrant 
a 100 percent evaluation under the pre-1996 criteria.  
Johnson, 7 Vet. App. at 95.

Comparing the pre-1996 criteria to the post-1996 criteria, 
the Board believes that neither one is more favorable to the 
appellant than the other.  The appellant 's disability falls 
within the same percent evaluations under both criteria.  
Because the RO considered the appellant's disability under 
both criteria (although on separate occasions), a Bernard 
issue is not raised by the Board's consideration of both 
criteria in this decision.  Bernard v. Brown, 4 Vet. App. 384 
(1993).


A Rating Greater Than 30 Percent Prior to January 1999

The preponderance of the evidence is against an evaluation 
greater than 30 percent prior to January 1999.  The 30 
percent evaluation recognizes that the appellant has 
disability due to chronic impairments in social 
relationships, definite industrial impairment, and chronic 
depression.  However, throughout this entire period, the 
appellant has remained living at home in a long-term 
marriage, and has maintained a relationship with his 
children.  Therefore, a considerable impairment in his 
ability to establish and maintain effective or favorable 
relationships with people has not been shown.  Neglect of 
personal hygiene was only reported once, and on all other 
examinations was reported to be good.  Suicidal ideation was 
reported, however it was described as infrequent and 
consistently without plan or attempt.  Examiners have 
consistently reported normal speech, well-organized thought 
and no cognitive impairment.  His unemployability was 
recognized by the Social Security Administration and various 
examiners to be related to both psychological and physical 
factors.  Likewise, his sleep problems and decreased activity 
has been attributed to physical disabilities.  Therefore, the 
evaluative factors associated with a higher rating like 
speech disturbances, memory impairment, impaired abstract 
thinking and considerable industrial impairment related to 
dysthymia alone have not been shown.  Although suicidal 
ideation was reported, this factor alone is insufficient to 
support a higher evaluation when balanced against the absence 
of the other factors.

The Board has considered the appellant's testimony and 
contentions that his disability warrants a higher evaluation.  
The appellant has described what he thought were panic 
attacks 3 or 4 times a week, memory problems and industrial 
impairment that he contends are consistent with a higher 
evaluation.  However, no competent examiner has described 
panic attacks, and his memory has been intact on mental 
status examination.  Lay testimony is competent when it 
regards the observable features or symptoms of an injury or 
illness, but may not be relied upon for establishing a 
medical diagnosis.  Layno v. Brown, 6 Vet. App. 465. 469-70 
(1994).  Although the appellant is competent to state that 
his condition is worse, the training and experience of the 
medical personnel makes their findings more probative of the 
degree of the disability.  Additionally, the objective 
findings of competent disinterested medical personnel are 
more probative when weighed against the testimony and 
statements of a party in pursuit of monetary gain.  Some of 
the medical examiners have noted that the appellant's wife 
and/or family disagreed with the appellant's perception of 
how he was functioning with the addition of new medication, 
therefore there is some evidence that the appellant does not 
have clear insight into his own functioning.  Thus the 
preponderance of the evidence is against the claim.

The Board's conclusion is further supported by Global 
Assessment of Functioning scores reported during this period 
ranging from 55 to 65.  Although the Global Assessment of 
Functioning score does not fit neatly into the rating 
criteria, the Global Assessment of Functioning score is also 
evidence.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  
Global Assessment of Functioning score is a scale reflecting 
the "psychological, social, and occupational functioning on 
a hypothetical continuum of mental health-illness."  
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 
1994).  Global Assessment of Functioning scores between 55-65 
indicate moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers) to 
some mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships.  The 30 percent 
evaluation is consistent with findings of mild to moderate 
symptomatology, and therefore the preponderance of the 
evidence is against the claim.


A Rating Greater than 50 Percent after January 1999

The preponderance of the evidence is against an evaluation 
higher than 50 percent from January 1999.  There is no 
evidence of a severe impairment or inability to establish and 
maintain social relationships as there is no indication in 
any change in the status of his family relationship.  He has 
described some vague suicidal ideation without intent or 
plan.  There is no evidence of obsessional rituals, illogical 
or irrelevant speech.  Although depression is chronic, panic 
is not reported in 1999.  The notes are unclear as to what 
the fight with the neighbors was about, but there is no 
evidence of periods of violence as the appellant agreed to 
get a gun out of the house when his wife asked.  Spatial 
disorientation and neglect of personal hygiene was not 
reported in 1999.  The factors associated with a higher 
evaluation have not been demonstrated.

Neither the appellant nor his representative has submitted 
any argument regarding why his disability might warrant an 
evaluation greater than 50 percent after January 1999, other 
than to say in the past the he was unemployable due to 
service connected dysthymia.  As previously found, no 
competent medical evidence has been offered that found his 
unemployability was due to dysthymia alone.  The 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107(b), Gilbert 
v. Derwinski, 1 Vet. App. 49 53 (1990).


Service Connection Claims

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).

Service connection is warranted for hypertension that is 
manifested to a compensable degree within one year following 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 1991); 38 C.F.R. §§ 3.307, 3.309(a) (1999).

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded. 38 U.S.C.A. § 5107(a).  A well grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet App. 
78, 81 (1990).  A well-grounded claim for service connection 
generally requires medical evidence of a current disability; 
evidence of incurrence or aggravation of a disease or injury 
in service as provided by either lay or medical evidence, as 
the situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1998); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

The appellant did not serve in combat, therefore the 
provisions of 38 U.S.C.A. § 1154 (West 1991) do not apply.


Hypertension

The appellant contends that although hypertension was not 
diagnosed in service, high blood pressure readings were 
recorded in service on 4 separate occasions.  It is his 
contention that the hypertensive readings in service signaled 
the onset of the hypertension that was diagnosed after 
service, thus warranting service connection.  Medical texts 
indicate that hypertension can have a slow and insidious 
onset.  In testimony before the RO, his wife testified that 
his blood pressure causes headaches and chest pain.

Hypertension was not diagnosed in service.  He was referred 
on to a clinic for evaluation of high blood pressure in 
February 1978, but hypertension was not diagnosed through the 
conclusion of his service.

On VA examination in November 1983, hypertension was not 
diagnosed.  VA Medical Center records diagnosed hypertension 
in April 1989.

A VA examination was conducted in February 1997 for the 
purpose of determining whether there was a relationship 
between post-service hypertension and inservice elevated 
blood pressure readings.  An extensive review of the claims 
folder was made by the examiner.  The examiner reported that 
hypertension was first diagnosed in 1988, although the 
appellant showed borderline and also mild elevation of his 
blood pressure at least four times during service.  There 
were other times in service when blood pressure readings were 
normal.  The examiner concluded that the fluctuations made it 
difficult to make a definite statement about whether there 
was a diagnosis of hypertension in service. 

The claim for service connection for hypertension is not well 
grounded.  Hypertension was not diagnosed in service or 
within one year after separation from service.  Although the 
appellant was referred on one occasion for evaluation of high 
blood pressure in service, hypertension was not diagnosed.  
Competent evidence that attributes post-service hypertension 
to service has not been presented.

The opinion rendered by the examiner in February 1997 does 
not attribute post-service hypertension to service.  The 
conclusion was that the examiner was unable to make a 
definite statement.  This is insufficient to well ground the 
claim, as it is not competent evidence that provides a nexus 
to service when taken as true.  It provides no nexus because 
the examiner concluded that he was unable to make a link.  
The only opinion that furnishes a link between a diagnosis of 
hypertension after service to inservice elevated blood 
pressure readings has been that of the appellant.  Lay 
testimony is competent only when it regards features or 
symptoms of injury or illness, but may not be relied upon for 
establishing a medical diagnosis, be that a current diagnosis 
or one linking a current disability to service.  Layno, 6 
Vet. App. at 465.  The appellant lacks the medical training 
and expertise to make such a connection.  Unsupported by 
medical evidence, a claimant's personal belief, no matter how 
sincere, cannot form the basis of a well-grounded claim.  His 
personal belief that the four elevated readings taken in 
service signaled the onset of hypertension, is not competent 
evidence.  His wife's testimony is not material.  In 
statements submitted in support of his claim, the appellant 
has cited to medical texts.  These do no serve to well ground 
his claim, as they have no connection to him, his diagnosis 
or the facts associated with his case.


Gout

The claim for service connection for gout is well grounded.  
There is evidence of a post-service diagnosis of gout and at 
least one examiner has reviewed the record and determined 
that inservice hyperuricemia might have been the beginning of 
gout.  

The RO has met its duty to assist the appellant in the 
development of his claim. under 38 U.S.C.A. § 5107 (West 
1991).  Records were obtained from all identified treatment 
sources.  A VA examination was conducted in February 1997 for 
the purpose of determining whether the post-service gout was 
linked to service.  Furthermore, there is no indication from 
the appellant or his representative that there is outstanding 
evidence which would be relevant to this claim.

The appellant testified that he had elevated uric acid levels 
in his blood during service, and that such elevations are 
indicative of the beginning of gouty arthritis.  His service 
records documented complaints of pain, swelling and 
inflammation in his feet, and these were gout attacks even 
though it was not diagnosed.  He has gout now, and disagrees 
with any physician that tells him he does not have it.  

Gout was not diagnosed in service.  Laboratory testing in 
service revealed elevated blood uric acid levels in May and 
September 1977, normal uric acid levels in October 1977 and 
one other undated normal result, an undated elevation, and 
elevation in May 1980.

Gout was diagnosed by Dr. C. in April 1995.  In an August 
1995 letter, Dr. G. indicated that the appellant had been 
under his care for gouty arthritis.  Gout was diagnosed by 
Dr. A. in August 1995.  A diagnosis of possible gout was made 
in VA Medical Center records from December 1996.

A VA examination was conducted in February 1997 for the 
purpose of determining whether there was any relationship 
between post-service gout and inservice elevations of uric 
acid or findings of crystals in his urine.  The examiner 
noted that there was no diagnosis of an acute gout attack or 
gouty arthritis in service.  After review and discussion of 
medical literature on the subject together with extensive 
review of the claims folder, the examiner concluded that this 
appellant might have had a beginning of gouty arthritis in 
service since his uric acid levels were high enough to 
warrant a connection.

The evidence supports the claim of service connection for 
gout.  There is evidence of post-service gout.  Elevated 
blood uric acid levels were noted in service.  The examiner 
in February 1997 offered a competent medical opinion that 
linked high uric acid levels in service to the post-service 
development of gout after a very thorough review of the 
claims folder including the service medical records.  No 
competent medical evidence has been offered that refutes this 
opinion.  Therefore, the evidence supports the claim and 
service connection for gout is warranted.


ORDER

An evaluation greater than 30 percent from December 15, 1995 
to January 11, 1999 for dysthymia is denied.  An evaluation 
greater than 50 percent after January 11, 1999 for dysthymia 
is denied.  Service connection for hypertension is denied.  
Service connection for gout is granted.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

